Citation Nr: 0533922	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  02-08 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The appellant had active military service from July 1991 to 
March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which granted a 20 percent evaluation 
for service-connected lumbosacral strain effective January 
11, 2001.  The appellant timely appealed the assigned rating.  


FINDING OF FACT

The veteran did not have severe lumbosacral strain or severe 
loss of back motion prior to September 26, 2003; and he 
currently does not have forward flexion of the thoracolumbar 
spine to 30 degrees or less or ankylosis of thoracolumbar 
spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In May 2001, the RO sent the veteran a letter, with a copy to 
his representative at the time, in which he was informed of 
the requirements needed to establish an increased rating.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was subsequently received from the veteran.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Based on this record, the Board 
finds that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the veteran 
has been provided VA orthopedic examinations, including the 
most recent VA examination in January 2005.  The Board 
concludes that all available evidence that is pertinent to 
the claim decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folder with respect to the issue decided 
herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  
Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 4.41 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, which is the situation 
with respect to the veteran's lumbosacral strain, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Evidence Considered

The evidence considered by the Board consists of the 
veteran's service medical records, VA examination reports 
from May 1994 to January 2005, VA treatment records dated 
from June 1994 to March 1995, private medical records dated 
in April 1996, a February 2005 statement from the veteran's 
mother, and written contentions by and on behalf of the 
veteran.

Specific Schedular Criteria

During the course of this appeal, regulatory changes amended 
the rating criteria for diagnosing and evaluating spinal 
disabilities effective September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

The RO addressed the veteran's claim for increase under both 
the criteria effective prior to September 26, 2003 and the 
criteria effective beginning September 26, 2003.  Therefore, 
there is no prejudice to the veteran for the Board to apply 
the regulatory provisions both before and beginning on 
September 26, 2003 in our appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 50 percent evaluation is assigned 
for lumbosacral strain when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; and a 20 percent evaluation is assigned 
when forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2005).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2005).  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2) 
(2005).  

Under Diagnostic Code 5295, prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a 0 percent rating was 
assigned with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

Prior to September 26, 2003, a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine; 
a 20 percent rating was assigned for moderate limitation of 
motion of the lumbar spine; and a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).



Analysis

Service connection for lumbosacral strain was granted by a 
rating decision in July 1999, and assigned a 10 percent 
evaluation, effective April 7, 1994.  The veteran filed a 
claim for an increased evaluation in January 2001, and a 20 
percent evaluation was granted by rating decision in 
September 2001, effective January 11, 2001; the veteran 
timely appealed.

It is contended that an evaluation in excess of 20 percent is 
warranted for service-connected lumbosacral strain because 
the veteran has constant low back pain with spasm that 
interferes with his daily activities and requires the use of 
a TENS unit.  

To warrant an evaluation in excess of 20 percent prior to 
September 26, 2003, there needs to be evidence of severe 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  The Board notes however, that there is no medical 
evidence prior to September 26, 2003 of the symptomatology 
indicative of severe strain, including listing of whole spine 
to opposite side, marked limitation of forward bending in 
standing position, or loss of lateral motion with 
osteoarthritic changes.  In fact, the veteran had essentially 
normal low back motion on examination in August 2001, with 
normal muscle strength and no significant x-ray abnormality.  

Additionally, despite some limitation of motion with 
complaints of pain on VA examinations August 1999 and August 
2001, flexion of the low back was to 90 degrees and rotation 
was essentially normal on those evaluations, with backward 
extension and lateral bending also normal in August 2001.  
Based on the above evidence, the Board does not find more 
than moderate limitation of motion of the low back prior to 
September 26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002). 

The Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  However, since there is 
no evidence of vertebral fracture, ankylosis, or 
intervertebral disc syndrome, which are the other potentially 
applicable diagnostic codes applicable to the low back, the 
Board finds that another rating code was not more appropriate 
prior to the schedular rating change on September 26, 2003.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5289, 5293 
(2002).

When examined by VA in January 2005, flexion of the veteran's 
thoracolumbar spine was greater than 70 degrees and the 
combined range of motion of the thoracolumbar spine was 
greater than 120 degrees; accordingly, ankylosis of the 
thoracolumbar spine was not shown.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2005).  Because the findings on VA 
examination in January 2005 are the only range of motion 
findings dated after September 26, 2003, an evaluation in 
excess of 20 percent for service-connected lumbosacral strain 
is also not warranted under the current rating criteria.  
38 C.F.R. § 3.71a, Diagnostic Code 5237.

The Board has also considered whether an evaluation in excess 
of 20 percent is warranted based on functional impairment, 
but it has concluded that an increase is not warranted 
because the veteran had essentially full range of motion with 
normal muscle strength and no x-ray abnormality on VA 
examination in August 2001.  Despite some low back discomfort 
on examination in January 2005, there was no medical evidence 
of weakness, fatigability, or incoordination.  Additionally, 
the veteran had forward flexion of the lumbosacral spine to 
73 degrees before he complained of discomfort.  Consequently, 
a rating in excess of 20 percent is not warranted for 
service-connected lumbosacral strain under the provisions of 
38 C.F.R. §§ 4.40, 4.45 (2005).  See also Deluca v. Brown, 8 
Vet. App. 202 (1995).

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2005).  There is no clinical evidence 
demonstrating that the service-connected disability markedly 
interferes with employment.  A computed tomography scan of 
the back in December 2004 was normal.  When examined in 
January 2005, the veteran said that there had not been any 
period of incapacitation during the previous year.  He had 
only mild back spasm, and lower extremity reflexes were equal 
and active.  Further, there is no evidence that the veteran 
has been frequently hospitalized due to his lumbosacral spine 
disability.  Accordingly, the RO's decision not to refer the 
issue for extraschedular consideration to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
was correct. 


Because there is no evidence of neurological disability, a 
separate evaluation for neurological manifestations of low 
back disability is not warranted, as can be assigned under 
the provisions of 38 C.F.R. § 4.71a, Note (1) by combining 
separate evaluations of the disability's chronic orthopedic 
and neurological manifestations.  See 38 C.F.R. § 4.25 
(2005).

In reaching the above decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for service-connected lumbosacral 
strain is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


